Citation Nr: 0924422	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
knee.

2.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD).

3.  Entitlement to service connection for hearing loss, left 
ear.

4.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 27, 2006, and to an evaluation in 
excess of 30 percent from that date, for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had a 6-month period of active duty for training 
beginning in August 1960, followed by reserve component 
service, and then had active service from November 1963 
through April 1976.  He earned a Purple Heart, the 
Distinguished Flying Cross, and the Vietnam Cross of 
Gallantry (with palm), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran disagreed with the denial of 
entitlement to service connection for left ear hearing loss, 
and perfected appeal on that issue in a May 2005 substantive 
appeal submitted after the RO issued a May 2005 statement of 
the case (SOC).  The Board finds no record that the Veteran 
withdrew this appeal.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for left ear hearing loss, 
and the intertwined claim for an increased (compensable) 
initial evaluation for service-connected right ear hearing 
loss, and the claim for an increased evaluation in excess of 
10 percent prior to June 27, 2006, for service-connected 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of arthralgia, right knee, has been assigned, 
and the medical evidence establishes that a small radio-
opaque density is present which results in pain on motion; 
the RO has granted a compensable evaluation for a service-
connected right knee scar based on the Veteran's right knee 
pain on motion.   

2.  It is less than likely that RSD, which was first 
manifested in January 2006, is related to injuries the 
Veteran received in a helicopter crash in about 1968 during 
service and which required no treatment and resulted in no 
symptoms until 2006.  

3.  From June 27, 2006, the Veteran's PTSD has been 
manifested by increased irritability, continued need for 
medications, and by a Global Assessment of Functioning score 
of 54, but the Veteran's PTSD has not been manifested by 
impaired abstract thinking, disturbance of verbal 
communications such as illogical, obscure, or irrelevant 
speech, auditory or visual hallucinations, neglect of 
personal hygiene, difficulty in understanding complex 
commands, or by any other symptom or combination of symptoms 
which meets a criterion for an evaluation in excess of 50 
percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 4.14 (2008).

2.  The criteria for service connection for RSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for an increased initial evaluation from 30 
percent to 50 percent, but no higher, for service-connected 
PTSD are met from June 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for right knee arthritis and for RSD, and is 
entitled to a higher initial evaluation for service-connected 
PTSD.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considered the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

Here, the Veteran is challenging the initial evaluations 
assigned following the grants of service connection for PTSD.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied as to this 
claim for an increased initial evaluation.    

As to the claims for service connection which have not been 
granted, the Veteran was advised of VA's duties to him under 
the VCAA as to these claims by letters issued in June 2004 
and in August 2006.  The June 2004 letter included notice of 
all required elements except discussion of the law governing 
determination of the degree of disability and the effective 
date of a grant of service connection, as required under 
Dingess/Hartman.  A letter issued in March 2006 provided that 
notice.  The August 2006 notice again advised the Veteran of 
the law governing determination of the degree of disability 
and the effective date of a grant of service connection.  

VCAA notice errors, including timing errors, may be, but are 
not presumed to be, prejudicial.  If the Veteran alleges that 
there was prejudice due to defective notice, VA may show that 
the error did not affect the essential fairness of the 
adjudication, such as by showing that any defect was cured by 
actual knowledge on the part of the claimant; that a 
reasonable person could be expected to understand from the 
notice what was needed; or, that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Veteran's 
arguments and testimony demonstrate personal knowledge of the 
criteria for service connection, a disability rating, and an 
effective date.  In any event, the Veteran has not alleged 
that any defect in notice to him was prejudicial to him.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records have been associated with 
the claims file.  The Veteran has also provided copies of 
service personnel records and awards that he had in his 
possession.

As to the claims addressed in this decision, the Veteran has 
not identified any available post-service clinical records 
except VA treatment records.  As to the Remanded claim for an 
increased evaluation in excess of 10 percent for PTSD prior 
to June 27, 2004, the Veteran submitted information which 
reflects that he was treated at a Vet Center.  Those records 
were not obtained.  Therefore, the portion of the initial 
evaluation period prior to June 27, 2006 must be Remanded to 
obtain those records.  

However, the Veteran's June 2006 testimony, and the statement 
submitted by the clinical provider at the Vet Center, read 
together with the remainder of the record, make it clear 
that, although the Veteran obtained treatment both at the Vet 
Center and at VA during at least a portion of the period 
prior to June 27, 2006, it is unlikely that the Veteran has 
been able to attend treatment at the Vet Center, due to his 
health problems, since June 2006.  Under ordinary 
circumstances, the Board might Remand the entire period of 
the initial evaluation, the circumstances of this case, 
especially the motion to advance the appeal on the docket 
because the Veteran is under hospice care, demonstrates that 
it would be adverse to the Veteran's interest to Remand the 
evaluation from June 27, 2006, rather than grant the 
increased evaluation to 50 percent which is supported by 
evidence already of record.  

The Veteran has been provided VA examinations, and VA opinion 
as to the etiology of the Veteran's current disorders and the 
severity of service-connected disabilities, has been 
obtained.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in the Decision portion 
of this adjudication that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for arthritis, 
and the provisions regarding presumptions have been 
considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The fact that an injury was incurred in service does not, 
alone, warrant an award of service connection, in the absence 
of evidence that the in-service injury results in current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(noting that service connection may not be granted unless a 
current disability exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

1.  Claim for service connection for arthritis, right knee

The Veteran's service treatment records establish that he 
incurred a shrapnel wound of the right knee in service.  
There is no dispute that a soft tissue injury of the right 
knee was treated.  The record also establishes that the 
Veteran was in a helicopter that was shot down by hostile 
fire and crashed.  The service treatment records do not 
reflect that the Veteran was treated for any specific 
residual of that crash on a chronic basis.  The Veteran did 
report right knee pain at the time of separation examination 
in February 1976.  

The Veteran testified that he was told that he would develop 
arthritis in the right knee.  There is no medical evidence of 
post-service treatment of the right knee prior to 2004.  
Radiologic examination in September 2004 disclosed a tiny 
radio-opaque density in the soft tissues medical to the 
distal right femur.  The examiner noted that radiologic 
examination disclosed osteopenia of the right knee, but no 
significant degenerative changes.  The examiner concluded 
that the Veteran had "early signs of degenerative joint 
disease."  The examiner apparently based this diagnosis on 
the radiologic finding of osteopenia.  

In June 2006, the Veteran again underwent VA examination of 
the right knee.  However, the radiologic examination report 
did not include a notation of osteopenia.  The radio-opaque 
density in the soft tissues medical to the distal right femur 
was again noted, and the examiner noted that the Veteran had 
a mild functional loss due to pain.  Range of motion was from 
0 degrees extension to 130 degrees of flexion.  There was no 
instability, ligamentous laxity, or other symptom of 
functional loss.  

VA outpatient treatment records dated from April 2007 through 
May 2008, and a June 2007 statement from a treating VA 
provider, reflect that a diagnosis of knee arthralgia was 
assigned.  These records establish that the Veteran does not 
have a current diagnosis of arthritis, right knee.  

There are two VA examination reports of record.  One opinion, 
rendered in 2004, is favorable to the Veteran's claim for 
service connection for right knee disorder, since it states 
that the Veteran had "early" changes of degenerative joint 
disease.  However, the report of the 2006 VA examination did 
not include a diagnosis of degenerative changes of the right 
knee.  

The treatment records prior to and since the 2004 VA 
examination do not include a diagnosis of arthritis of the 
right knee.  Treatment records dated in 2007 and 2008 include 
a specific diagnosis of arthralgia of the knee.  This 
evidence, considered together with the report of the 2006 VA 
examination establishes, by a preponderance, that the Veteran 
does not have a current diagnosis of osteoarthritis.  Thus, 
the preponderance of the evidence is against his claim, since 
the Veteran must establish that he currently has a disability 
due to the claimed disorder, or has had such disability 
during the pendency of his claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (a claim for service connection for a 
disorder which is not manifested by current disability is not 
valid).   

In the absence of medical evidence that the Veteran has a 
medical diagnosis of arthritis, right knee, service 
connection for arthritis of the right knee cannot be granted.  
The evidence establishes that the Veteran does have 
arthralgia of the right knee.  Arthralgia is defined as pain 
in a joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 149 
(29th ed. 2000).  The RO has granted a compensable, 10 
percent evaluation for a scar, right knee, on the basis of 
the Veteran's right knee pain, and has characterized this 
disability as scar residuals, shrapnel, right knee, with 
arthritis.  The 10 percent disability evaluation was assigned 
under DC 5010, which provides criteria for evaluating 
traumatic arthritis, and under DC 5060, which provides the 
criteria for limitation of motion.  This evaluation 
establishes that the Board cannot award a separate grant of 
service connection for arthritis of the Veteran's right knee, 
even if present, since it appears that service connection for 
arthritis, right knee, has already been granted and an 
evaluation assigned.

The characterization of the current grant of service 
connection and a disability evaluation of the residual 
shrapnel in the Veteran's right knee encompasses limitation 
of motion of the right knee, whether that limitation is 
considered as due to arthritis or to arthralgia.  There is no 
evidence that the Veteran has a right knee disability for 
service connection has not yet been granted.  

Moreover, it is clear from the rating decision that the 
current grant of service connection - under DCs 5010 and 5260 
- is intended to encompass right knee pain and noncompensable 
limitation of motion.  An evaluation in excess of 10 percent 
is not warranted unless the Veteran's right knee flexion is 
limited to less than 45 degrees.  The evidence makes it clear 
that the Veteran has flexion to at least 120 degrees.  This 
evidence is unfavorable to an evaluation in excess of 10 
percent based on limitation of flexion.  

The evidence establishes that the Veteran does not have 
instability, subluxation, limitation of extension, pain on 
palpation of the right knee scars, pain at the scar site on 
motion or limitation of motion due to pain at the scar site, 
or any other symptom of right knee disability except pain on 
certain motions.  The Veteran may not be compensated under 
another Diagnostic Code for pain.  38 C.F.R. § 4.14 
(compensation under more than one diagnostic code for the 
same symptomatology precluded).  The preponderance of the 
evidence is against the claim for a separate, compensable 
evaluation under another Diagnostic Code for right knee 
arthralgia.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Claim for service connection for reflex sympathetic 
dystrophy (RSD)

At his June 2006 personal hearing, the Veteran stated that he 
first noticed back pain and other symptoms which were later 
diagnosed as RSD beginning in about January 2006.  

VA outpatient treatment records dated in 2006 through 2008 
reflect that the Veteran reported, in June 2006, that he had 
been having pain in his back and knees and lower extremities 
generally since January 2006, shortly prior to VA surgical 
treatment of an abdominal aortic aneurysm.  After the 
surgical treatment of the aneurysm, the Veteran experienced 
proliferation of retroperitoneal fibrosis.  

The examiner who conducted a January 2007 VA examination 
concluded that it was less than likely that a helicopter 
crash the Veteran experienced in 1968 was the cause of onset 
of RSD (reflex sympathetic dystrophy, a pain syndrome, also 
called complex regional pain syndrome, according to material 
submitted by the Veteran) .  The examiner explained that, 
since the Veteran was separated from service in 1976 and 
reported that there were no manifestations of the symptoms 
for which the diagnosis of RSD was assigned until January 
2006, it was unlikely that the 1968 incident was 
etiologically related to the onset of RSD.  The examiner also 
noted that the etiology of the Veteran's RSD was unknown, but 
concluded that the fact that the etiology was unknown did not 
increase the likelihood that the RSD stemmed from any 
injuries the Veteran sustained in the 1968 helicopter 
accident.  

A VA provider, MM, MD, submitted a statement dated in June 
2007 which listed the disorders for which the Veteran was 
being treated.  The provider noted that it was "possible" 
that the Veteran's chronic leg pain was the result of 
injuries to his legs incurred during a helicopter crash while 
the Veteran was in Vietnam.  The Board construes Dr. M's 
statement as a statement that it is possible that the 
Veteran's RSD was incurred as a result of the helicopter 
crash in service.  However, since Dr. M. indicated only that 
such etiology was "possible" and did not explain the 
likelihood of such etiology or the rationale underlying such 
etiology, the Board finds this statement far less persuasive 
than the unfavorable opinion rendered in 2006.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

The medical evidence of record and the Veteran's own June 
2006 testimony establish that the Veteran did not manifest 
symptoms of RSD prior to January 2006.  The Veteran did not 
testify that he had symptoms now diagnosed as RSD chronically 
or continuously following service.  The January 2007 VA 
opinion which is unfavorable to the Veteran's claim is 
persuasive.  

The preponderance of the evidence of record which directly 
provides medical opinion about the onset or etiology of RSD 
is unfavorable to the Veteran's claim.  The unfavorable 
opinion rendered by the VA examiner is consistent with the 
history and testimony provided by the Veteran.  Therefore, 
the preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  



Claim for increased evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim in this case, a 
30 percent rating, the evaluation assigned in this case from 
June 27, 2006, is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130. 

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a Global Assessment of Functioning (GAF) 
score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job.



Facts and analysis

Historically, the Veteran was granted service connection for 
PTSD by a rating decision issued in November 2004, and a 10 
percent evaluation was granted, effective in April 2004.  
After the Veteran disagreed with this initial evaluation, in 
a July 2006 rating decision, the initial evaluation for PTSD 
was increased to 30 percent, from June 27, 2006.  

At the time of a June 27, 2006 VA examination, the Veteran 
reported that he remained married to his wife of 37 years, 
but notes that the couple had been divorced and remarried 
three times during that period.  The relationship had been 
difficult in the past, the Veteran reported, because of the 
Veteran's difficulties with communication.  The Veteran 
stated that he felt better as long as took the prescribed 
medication.  He had been urged to attend group therapy, in 
addition to taking medications, but had refused to do so, 
because of his difficulties being around other people.  The 
Veteran reported sadness, insomnia, irritability, anergia, 
concentration problems, but no suicidal thoughts.  He was 
able to perform serial 7s, but reported the month 
incorrectly.  He reported panic attacks two to three times 
per week, beginning in January 2006 after his surgical 
treatment for abdominal aortic aneurysm.  He reported 
nightmares twice a month and flashbacks about every six 
months.  He reported that, even with medication, he was 
usually able to sleep only about four hours before awakening.  

The examiner stated that the Veteran's mood was anxious and 
worried.  He appeared restless and tense.  His affect was 
flat.  There were several signs of depression.  The Veteran's 
thought processes were logical and coherent with no signs of 
delusions, hallucinations, or bizarre ideations.  However, 
there was fixation on his experiences in combat.  The 
examiner stated that the Veteran's symptoms of PTSD were more 
severe than the symptoms noted at the time of VA examination 
in 2004.  The examiner concluded that the Veteran's new onset 
of panic disorder was not related to his PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 54 
for his current functioning.

VA outpatient treatment records dated in June 2006 through 
September 2006 reflect that the Veteran continued taking 
medication for PTSD, but did not participate in group or 
individual therapy.  The Veteran was hospitalized in 
September 2006 for worsening of retroperitoneal fibrosis, 
which was affecting renal functioning and resulted in acute 
renal failure.  The discharge summary of this hospitalization 
does not include discussion of the Veteran's PTSD.  VA 
outpatient treatment notes in October 2006 and November 2006, 
and inpatient and outpatient treatment notes thereafter, do 
not address treatment or symptoms of the Veteran's PTSD.  

Based on the severity of symptoms of anger, impatience, 
nervousness, and irritability, and the GAF score of 54 
assigned at the June 27, 2006 VA examination, the Board finds 
that the evidence is consistent with a 50 percent evaluation, 
resolving any reasonable doubt in the Veteran's favor.  

However, the evidence is devoid of any report or description 
of any symptom of PTSD which would meet a criterion for an 
evaluation in excess of 50 percent at any time during the 
pendency of this claim.  The evidence reflects that the 
Veteran's verbal communications were effective and logical, 
and there is no evidence of intermittently illogical, 
obscure, or irrelevant speech.  The evidence establishes that 
the Veteran completed activities and self-care independently.  

There is no evidence that he has such impaired impulse 
control as to warrant an evaluation in excess of 50 percent.  
The evidence establishes that there is no spatial 
disorientation or neglect of personal appearance and hygiene, 
although he did report the month wrong at the time of the 
June 2006 VA examination.  The Veteran has not manifested 
symptoms of total disability such as persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living, or severe memory loss, 
such as inability to remember his own name.  

The preponderance of the evidence supports an increased 
evaluation to 50 percent, but is against an evaluation in 
excess of 50 percent for PTSD.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination than the 
increased evaluation to 50 percent.  


ORDER

The appeal for service connection for a right knee disorder 
is denied.

The appeal for service connection for reflex sympathetic 
dystrophy is denied.

An increased evaluation from 30 percent to 50 percent for 
service-connected PTSD is granted, from June 27, 2006, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.


REMAND

The examiner who conducted the September 2004 VA audiologic 
examination noted that the Veteran did not have such reduced 
hearing at the time of service separation as to meet the 
definition of hearing loss for VA purposes.  The examination 
report does not, however, discuss the significance of the 
reduction in the Veteran's hearing acuity, when comparing his 
hearing thresholds at entry with his hearing thresholds at 
separation.  Additional discussion of the findings during 
service and the significance of those findings is required.  

The Veteran's claim for an increased (compensable) initial 
evaluation for right ear hearing loss is deferred until the 
development of additional medical evidence as to the claim 
for service connection for left ear hearing loss is 
completed.  The outcome of the claim for service connection 
for left ear hearing loss could affect the outcome of the 
claim for an increased initial rating for right ear hearing 
loss.  

The record reflects that there may be private treatment 
records (Vet Center records) which may be relevant to the 
severity of the Veteran's PTSD prior to June 27, 2006.  In 
addition, the Veteran testified that he had difficulty 
getting along with others at work and was in an altercation 
with his supervisor.  Employment information, to include 
statements from former co-workers or supervisors, should be 
sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
opportunity to submit or identify any evidence 
which might support his claims, including 
evidence of hearing loss proximate to service 
separation, and alternative types of evidence 
regarding the severity of PTSD from April 2004 
to June 27, 2006, such as medical or lay 
evidence demonstrating the severity of the 
disability and the effects on the Veteran's 
employment and daily life.  

In particular, the Veteran should be requested 
to identify the employer he worked for when he 
ceased working in 2003 or 2004, and records 
from that employer which might be relevant to 
the severity of the Veteran's PTSD should be 
sought.  The Veteran should be advised that he 
may submit statements from former co-workers, 
supervisors, or others describing his behavior 
at work to support his claim.  

2.  The Veteran's current VA clinical records 
from June 2007 to the present should be 
obtained.  

The Veteran should be afforded the opportunity 
to identify or submit any non-VA providers or 
evidence.  Records of the Veteran's Vet Center 
treatment from 2004 through June 27, 2006, 
should be sought.

3.  The Veteran's claims file should be 
reviewed by the VA audiologic examiner who 
provided the September 2004 VA examination, if 
possible, or another reviewer.  The examiner 
should discuss the changes in the Veteran's 
hearing acuity reflected by the various 
audiologic examinations during his service and 
1976 separation examination.  The examiner 
should discuss the significance of those 
changes.  The examiner/reviewer should provide 
an opinion the likelihood, that is, whether it 
is at least as likely as not, that the 
Veteran's left ear hearing loss diagnosed in 
2004 was etiologically related to or had its 
onset during the Veteran's service.  

4.  The Veteran's claims files should be 
reviewed by a psychiatrist.  The psychiatrist 
should be asked to provide an opinion as to 
the severity of the Veteran's PTSD from April 
2004 through June 27, 2006.  The reviewer 
should be asked to assign a GAF score(s) for 
the Veteran's functioning during that time.  
If the reviewer determines that it is 
necessary to conducted examination of the 
Veteran, such VA examination should be 
conducted if possible.  

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
agency of original jurisdiction should 
determine whether all possible development ahs 
been completed.  Then, the claims on appeal 
should be readjudicated.  If any benefit 
sought remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


